In the

    United States Court of Appeals
                   for the Seventh Circuit
                      ____________________
No. 20-2385
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                  v.

COLIN H. COFFIN,
                                                Defendant-Appellant.
                      ____________________

              Appeal from the United States District Court
                  for the Eastern District of Wisconsin.
              No. 20-CR-6 — William C. Griesbach, Judge.
                      ____________________

   ARGUED JANUARY 21, 2021 — DECIDED JANUARY 21, 2022
                      ____________________

   Before SYKES, Chief Judge, and MANION and ST. EVE,
Circuit Judges.
    SYKES, Chief Judge. A felony defendant normally must be
present in the courtroom at sentencing. FED. R. CRIM.
P. 43(a)(3). In response to the COVID-19 pandemic, Congress
enacted legislation permitting district courts to conduct
felony plea and sentencing proceedings by videoconference
if certain prerequisites are met. Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”), Pub. L. No. 116-136,
2                                                   No. 20-2385

134 Stat. 281, § 15002(b)(2) (2020). As relevant here, a district
judge may conduct a sentencing hearing by videoconference
if the defendant consents, id. § 15002(b)(4), and the judge
finds “for specific reasons” that the sentencing “cannot be
further delayed without serious harm to the interests of
justice,” § 15002(b)(2)(A).
    In March 2020, just before the CARES Act was adopted,
Colin Coffin pleaded guilty to two counts of unlawfully
possessing a firearm as a felon. Sentencing was postponed
several times, and Coffin eventually consented to a sentenc-
ing hearing by videoconference under the terms of the Act.
The district judge confirmed Coffin’s consent on the record
and found that further delay would seriously harm the
interests of justice, noting several reasons why that was so.
The judge then asked if there were any objections to his
findings. Coffin’s attorney said, “No, thank you.” Sentencing
proceeded, and the judge imposed 60-month concurrent
sentences.
    Coffin now contests the judge’s CARES Act findings, but
his challenge comes far too late. He expressly consented to
the videoconference sentencing and confirmed that he had
no objection to the judge’s findings under the Act. That’s a
waiver, so we affirm.
                        I. Background
   On March 18, 2020, Coffin pleaded guilty in the Eastern
District of Wisconsin to two counts of possessing a firearm
as a felon. See 18 U.S.C. § 922(g)(1). He was detained pend-
ing sentencing. The following week Congress adopted the
CARES Act, one of several large relief measures in response
No. 20-2385                                                  3

to the COVID-19 pandemic. The president signed the Act on
March 27.
    As relevant here, the CARES Act authorizes a district
court to conduct a felony sentencing hearing by videocon-
ference if four conditions are met: (1) the Judicial Conference
of the United States “finds that emergency conditions …
with respect to [COVID-19] will materially affect the func-
tioning of either the Federal courts generally or a particular
district court,” § 15002(b)(2)(A); (2) the chief district judge
finds that felony sentencing hearings “cannot be conducted
in person without seriously jeopardizing public health,” id.;
(3) “the district judge in a particular case finds for specific
reasons that the … sentencing … cannot be further delayed
without serious harm to the interests of justice,” id.; and
(4) the defendant consents “after consultation with counsel,”
§ 15002(b)(4).
   The Judicial Conference made the requisite findings on
March 29, and the chief judge of the Eastern District of
Wisconsin suspended in-person proceedings and made the
appropriate findings to implement videoconference plea and
sentencing hearings.
   Coffin’s sentencing was initially scheduled for June 15.
On April 9 he asked the district judge to lift the federal
detainer so that he could serve a short unrelated state sen-
tence in the Fond du Lac County Jail. The judge granted the
motion but kept the June 15 sentencing date in place. On
May 28 the chief judge issued another order reauthorizing
videoconference sentencing hearings while allowing the
resumption of in-person sentencings starting on July 1. A
few days after this order, Coffin moved to postpone his
June 15 sentencing date, noting that he had completed the
4                                                   No. 20-2385

state sentence and was now out of custody. The judge grant-
ed the motion, resetting Coffin’s case for an in-person sen-
tencing hearing on July 20.
    Before that hearing took place, however, Coffin was ar-
rested on state drug charges on July 17 and detained at the
Winnebago County Jail. That made an in-person sentencing
hearing impractical: transporting Coffin to federal court
would have posed a health risk to all involved, and he may
have had to quarantine for 14 days pursuant to guidance
from public-health officials. To avoid these logistical difficul-
ties, Coffin consented to a sentencing hearing by videocon-
ference, and the date was rescheduled to July 22.
    Sentencing proceeded as planned on that date, with
Coffin participating by videoconference from the county jail.
The judge began the hearing by formally asking Coffin if he
consented to be sentenced by videoconference. Coffin re-
plied, “Yes, Your Honor.” The judge then turned to the
required CARES Act findings:
       I’ll make the finding that the chief judge has al-
       ready made the finding as part of a general or-
       der that in-person hearings pose serious risk to
       public health and safety, and … that in this par-
       ticular case[,] to delay the sentencing would se-
       riously impact the interest[s] of justice.
       It’s almost commonplace to say justice delayed
       is justice denied. I think Mr. Coffin has an in-
       terest in moving his case along[,] getting on
       with his life[,] [and] getting some resolution of
       the case. To postpone it would require proba-
       bly indefinite postponement to avoid the risk
No. 20-2385                                                  5

      of the public safety. … And the more we delay
      cases, the more they stack up, which ultimately
      impacts other defendants as well.
      So based upon all those concerns and consid-
      erations, I’m satisfied that this [videoconfer-
      ence hearing] makes sense rather than have
      Mr. Coffin be transported here by guards,
      whose health would be risked, and putting
      him back in quarantine in the Winnebago
      County Jail. So with that unless there’s objec-
      tion to those findings, I’m ready to proceed.
    The judge then asked the parties if they had any objec-
tions to these findings. Coffin’s attorney responded, “No,
thank you.” The prosecutor likewise had no objection. With
that, the sentencing hearing moved forward. The judge
imposed concurrent sentences of 60 months.
                        II. Discussion
    Coffin’s appeal is limited to a challenge to his appearance
at sentencing by videoconference. He concedes that three of
the four CARES Act prerequisites for a videoconference
sentencing were satisfied: The Judicial Conference and the
chief judge made the necessary findings, and there is no
question that he validly consented to proceed by videocon-
ference. He argues only that the judge incorrectly found that
further delay in sentencing would harm the interests of
justice. That error, he contends, requires reversal because
Rule 43(a) mandates the defendant’s presence in the court-
room at sentencing.
  The government responds that Coffin waived this argu-
ment by failing to object to the judge’s CARES Act findings.
6                                                     No. 20-2385

We agree. “Waiver is the intentional relinquishment of a
known right.” United States v. Ranjel, 872 F.3d 815, 821 (7th
Cir. 2017). A criminal defendant waives the right to contest
the judge’s factual findings at sentencing when he expressly
“states on the record that he has no objection” to the find-
ings. United States v. Robinson, 964 F.3d 632, 640 (7th Cir.
2020); see also United States v. Flores, 929 F.3d 443, 449 (7th Cir.
2019) (explaining that the defendant waives appellate chal-
lenge to a supervised-release condition when he affirmative-
ly tells the district judge that he has no objection). Waiver
“extinguishes any error and precludes appellate review.”
United States v. Brodie, 507 F.3d 527, 530 (7th Cir. 2007).
    Here, the judge directly asked Coffin’s attorney if he had
any objection to his CARES Act findings. Counsel said he
did not. That’s a textbook waiver. The judge “expressly
invited objections” to his factual findings, and Coffin’s
attorney “expressly declined the invitation.” United States v.
Lewis, 823 F.3d 1075, 1079 (7th Cir. 2016). Appellate review is
therefore waived.
    Coffin resists the application of the normal rules of waiv-
er by invoking Rule 43(a) and our decision in United States v.
Bethea, 888 F.3d 864 (7th Cir. 2018). As we’ve noted,
Rule 43(a) provides that the defendant in a felony case “must
be present at … the plea … and sentencing.” We held in
Bethea that this language is mandatory and does not permit
the district court to conduct a videoconference plea hearing
by consent. 888 F.3d at 867. We also held that “a Rule 43(a)
violation constitutes per se error.” Id.
   But the CARES Act created an exception to the rule that
the defendant must be physically present in the courtroom.
Section 15002(b) of the Act specifically authorizes plea and
No. 20-2385                                                   7

sentencing hearings by videoconference if the defendant
consents and the three other statutory prerequisites are met.
Coffin now challenges the judge’s compliance with one of
the CARES Act prerequisites—the requirement of case-
specific “interests of justice” findings. That’s a claim of
CARES Act error—not Rule 43(a) error—and Coffin waived
any claim of CARES Act error by expressly declining the
opportunity to object to the judge’s findings under the Act.
    If Coffin had any objections to the judge’s CARES Act
findings, he could and “should have brought them to the
district court’s attention rather than waiting until appeal to
complain for the first time.” United States v. Gabriel, 831 F.3d
811, 814 (7th Cir. 2016). Because he waived any appellate
challenge to those findings, the judgment is AFFIRMED.